184 So. 2d 205 (1966)
Dorothy C. MARGOLIS, Appellant,
v.
Alexander S. KLEIN, Jr., Allan B. Margolls, Joseph Liedman, Benjamin Schwartz, Consolidated Communications Corporation, a Florida Corporation, and Community Service Broadcasters, Inc., an Ohio Corporation, Appellees.
No. 65-1038.
District Court of Appeal of Florida. Third District.
March 1, 1966.
Rehearing Denied April 5, 1966.
*206 Garland M. Budd and Henry G. Simmonite, Miami, for appellant.
Carr & Warren, Joseph Pardo, Paul & Sams, Miami, for appellees.
Before BARKDULL and SWANN, JJ., and GOODING, MARION W., Associate Judge.
PER CURIAM.
The defendant, Dorothy C. Margolis, by this interlocutory appeal, seeks to review that portion of an order dismissing her counter and cross claim. The defendants urged that the trial court erred in failing to permit leave to amend the counter and cross claim. However, we fail to find any application to the trial court in the record to allow such an amendment.
It is elementary that before a trial judge will be held in error, he must be presented with an opportunity to rule on the matter before him. Wasserburg v. Coastal Aluminum Products Const. Co., Fla.App. 1964, 167 So. 2d 889; Paul v. Kanter, Fla. App. 1963, 155 So. 2d 402. This is clearly contemplated by Rule 1.15(a) Florida Rules of Civil Procedure, 30 F.S.A. Therefore, although the counter and cross claim might have been amendable without any application to the trial judge, we are not in a position to hold that error was committed in this regard.
Affirmed.